Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 1, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146702                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  WARNER NORCROSS & JUDD, LLP,                                                                                        Justices
          Plaintiff-Appellant,
  v                                                                 SC: 146702
                                                                    COA: 312779
                                                                    Wayne CC: 09-014899-CK
  RDD INVESTMENT CORPORATION,
           Defendant-Appellee,
  and
  POLICE AND FIRE RETIREMENT SYSTEMS
  OF THE CITY OF DETROIT, ROMULUS
  DEEP DISPOSAL LIMITED PARTNERSHIP,
  REMUS JOINT VENTURE, ENVIRONMENTAL
  DISPOSAL SYSTEMS, INC., RONALD ZAJAC,
  P.C., and F. LOGAN DAVIDSON,
                Defendants.
  _________________________________________/

          On order of the Court, the application for leave to appeal the January 8, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 1, 2013                       _________________________________________
           d0325                                                               Clerk